DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub 20110205367, see IDS) in view of Ammar (US Pub 20090271146, see IDS).
Re claim 1, Brown discloses a method for detecting the presence of on-body concealed objects, the method comprising:
receiving a visible-domain camera image (Paragraphs 31, 37-41, 50-51, 66-67 ‘video sensor’) for a scene (Paragraphs 31, 37-41, 50-51);
automatically determining (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73), from the visible-domain camera image (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73), a region of interest within the scene where a subject is present (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73);
receiving an infrared-domain camera image (Paragraphs 18-21, 31, 35-39, 50-51, 58-59, 64-67) and a millimeter-wave (mmwave) radar image (Paragraphs 18-21, 38-39, 68-70) that each cover the region of interest (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73);
determining emissivity information (Paragraphs 54-59) for the region of interest (Paragraphs 18-21, 31, 35-39, 50-51, 54-59, 64-67) from the infrared-domain camera image (Paragraphs 18-21, 31, 35-39, 50-51, 54-59, 64-67); and
determining a concealed object classification (Paragraphs 58-62 and 78-81) for the subject (Paragraphs 58-62 and 78-81) based on the emissivity information (Paragraphs 58-62 and 78-81); however Brown fails to explicitly disclose (1) wherein the design further comprises receiving a millimeter-wave (mmwave) radar image that covers the region of interest; determining reflectivity information for the region of interest using the mmwave radar image; and wherein the determining of a concealed object classification comprises being based on the reflectivity information.
Regarding item (1) above, this design is however disclosed by Ammar.  Ammar discloses wherein the design further comprises receiving a millimeter-wave (mmwave) radar image (Paragraphs 49-53, 59-60, 70-73) that covers the region of interest (Paragraphs 49-53, 59-60, 70-73); determining reflectivity information (Paragraphs 49-53, 59-60, 70-73) for the region of interest (Paragraphs 49-53, 59-60, 70-73; Figure 1) using the mmwave radar image (Paragraphs 49-53, 59-60, 70-73); and wherein the determining of a concealed object classification (Paragraphs 49-53, 59-60, 70-73) comprises being based on the reflectivity information (Paragraphs 49-53, 59-60, 70-73).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the mmwave processing as shown in Ammar in order to use known processing techniques to acquire more imaging information for the given target in order to improve the detection efficiency and reduce the occurrence of false identification as well as missed objects in the detection process.

Re claim 9, the combined disclosure of Brown and Ammar as a whole discloses the method of claim 1, Brown further discloses further comprising focusing a camera (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73) or radar (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73) on the region of interest (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73).

Re claim 11, the combined disclosure of Brown and Ammar as a whole discloses the method of claim 1, Ammar further discloses wherein the mmwave radar image is generated by a mmwave radar (Paragraphs 49-53, 59-60, 70-73; Figure 7 element 93; Figure 11 element 1105/1107) and the mmwave radar comprises an antenna array (Paragraphs 49-53, 59-60, 70-73; Figure 7 element 93; Figure 11 element 1105/1107).






Claims 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US Pub 20110205367, see IDS) in view of Ammar (US Pub 20090271146, see IDS) and Gorian (US Patent 8097855, see IDS).
Re claim 13, Brown discloses a method comprising: - 22 – 
receiving a visible-domain camera image (Paragraphs 31, 37-41, 50-51, 66-67 ‘video sensor’) for a scene (Paragraphs 31, 37-41, 50-51);
automatically determining (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73), from the visible-domain camera image (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73), a region of interest within the scene where a subject is present (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73);
receiving an infrared-domain camera image (Paragraphs 18-21, 31, 35-39, 50-51, 58-59, 64-67) and a millimeter-wave (mmwave) radar image (Paragraphs 18-21, 38-39, 68-70) that each cover the region of interest (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73);
determining emissivity information (Paragraphs 54-59) for the region of interest (Paragraphs 18-21, 31, 35-39, 50-51, 54-59, 64-67) from the infrared-domain camera image (Paragraphs 18-21, 31, 35-39, 50-51, 54-59, 64-67); and
determining a concealed object classification (Paragraphs 58-62 and 78-81) for the subject (Paragraphs 58-62 and 78-81) based on the emissivity information (Paragraphs 58-62 and 78-81); however Brown fails to explicitly disclose (1) wherein the design further comprises receiving a millimeter-wave (mmwave) radar image that covers the region of interest; determining reflectivity information for the region of interest using the mmwave radar image; and wherein the determining of a concealed object classification comprises being based on the reflectivity information; and (2) wherein the design is implemented a computer program product for detecting the presence of on-body concealed objects, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to conduct a method.
Regarding item (1) above, this design is however disclosed by Ammar.  Ammar discloses wherein the design further comprises receiving a millimeter-wave (mmwave) radar image (Paragraphs 49-53, 59-60, 70-73) that covers the region of interest (Paragraphs 49-53, 59-60, 70-73); determining reflectivity information (Paragraphs 49-53, 59-60, 70-73) for the region of interest (Paragraphs 49-53, 59-60, 70-73; Figure 1) using the mmwave radar image (Paragraphs 49-53, 59-60, 70-73); and wherein the determining of a concealed object classification (Paragraphs 49-53, 59-60, 70-73) comprises being based on the reflectivity information (Paragraphs 49-53, 59-60, 70-73).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the mmwave processing as shown in Ammar in order to use known processing techniques to acquire more imaging information for the given target in order to improve the detection efficiency and reduce the occurrence of false identification as well as missed objects in the detection process.
Regarding item (2) above, this design is however disclosed by Gorian.  Gorian discloses wherein the design is implemented a computer program product (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38) for detecting the presence of on-body concealed objects (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38), the computer program product comprising a computer readable storage medium (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38) having program instructions embodied therewith, wherein the computer readable storage medium (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38) is not a transitory signal per se (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38), the program instructions executable by a processor to cause the processor to conduct a method (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the computer processing based implementation as shown in Gorian as it would be obvious and well known in the art to implement the designs in a computer based design as is common and well-practiced in the related scopes of the art.

Re claim 14, Brown discloses a system for detecting the presence of on-body concealed objects, the system comprising: 
receiving a visible-domain camera image (Paragraphs 31, 37-41, 50-51, 66-67 ‘video sensor’) for a scene (Paragraphs 31, 37-41, 50-51);
automatically determining (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73), from the visible-domain camera image (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73), a region of interest within the scene where a subject is present (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73);
receiving an infrared-domain camera image (Paragraphs 18-21, 31, 35-39, 50-51, 58-59, 64-67) and a millimeter-wave (mmwave) radar image (Paragraphs 18-21, 38-39, 68-70) that each cover the region of interest (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73);
determining emissivity information (Paragraphs 54-59) for the region of interest (Paragraphs 18-21, 31, 35-39, 50-51, 54-59, 64-67) from the infrared-domain camera image (Paragraphs 18-21, 31, 35-39, 50-51, 54-59, 64-67); and
determining a concealed object classification (Paragraphs 58-62 and 78-81) for the subject (Paragraphs 58-62 and 78-81) based on the emissivity information (Paragraphs 58-62 and 78-81); however Brown fails to explicitly disclose (1) wherein the design further comprises receiving a millimeter-wave (mmwave) radar image that covers the region of interest; determining reflectivity information for the region of interest using the mmwave radar image; and wherein the determining of a concealed object classification comprises being based on the reflectivity information; and (2) wherein the design is implemented one or more processors; and a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by the one or more processors to cause the one or more processors to conduct a method.
Regarding item (1) above, this design is however disclosed by Ammar.  Ammar discloses wherein the design further comprises receiving a millimeter-wave (mmwave) radar image (Paragraphs 49-53, 59-60, 70-73) that covers the region of interest (Paragraphs 49-53, 59-60, 70-73); determining reflectivity information (Paragraphs 49-53, 59-60, 70-73) for the region of interest (Paragraphs 49-53, 59-60, 70-73; Figure 1) using the mmwave radar image (Paragraphs 49-53, 59-60, 70-73); and wherein the determining of a concealed object classification (Paragraphs 49-53, 59-60, 70-73) comprises being based on the reflectivity information (Paragraphs 49-53, 59-60, 70-73).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the mmwave processing as shown in Ammar in order to use known processing techniques to acquire more imaging information for the given target in order to improve the detection efficiency and reduce the occurrence of false identification as well as missed objects in the detection process.
Regarding item (2) above, this design is however disclosed by Gorian.  Gorian discloses wherein the design is implemented one or more processors (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38); and a computer-readable storage medium having program instructions embodied therewith (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38), wherein the computer-readable storage medium is not a transitory signal per se (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38), the program instructions executable by the one or more processors (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38) to cause the one or more processors to conduct a method (Figure 5; Col. 8 lines 1-40, Col. 16 line 65-Col. 17 line 38).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the computer processing based implementation as shown in Gorian as it would be obvious and well known in the art to implement the designs in a computer based design as is common and well-practiced in the related scopes of the art.

Re claim 19, the combined disclosure of Brown, Ammar and Gorian as a whole discloses the system of claim 14, Brown further discloses further comprising focusing a camera (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73) or radar (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73) on the region of interest (Paragraphs 18-21, 26-29, 31, 35-39, 40-42, 50-53, 66, 68-70, 73).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Ammar as applied to claim 1 above, and further in view of Daly (US Pub 20110084868, see IDS).
Re claim 3, the combined disclosure of Brown and Ammar as a whole disclose the method of claim 1, but fails however to explicitly disclose the design further comprising presenting the visible-domain camera image to an operator and overlaying information about potential concealed objects on the visible-domain camera image.
This design is however disclosed by Daly.  Daly discloses the design further comprising presenting the visible-domain camera image (Paragraphs 42, 44-45, 50) to an operator (Paragraphs 42, 44-45, 50) and overlaying information about potential concealed objects (Paragraphs 42, 44-45, 50) on the visible-domain camera image (Paragraphs 42, 44-45, 50).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the overlaying as shown in Daly to allow for the information obtained in the processing techniques to be displayed for the user to be able to assist and provide various processing determinations for the given object.

Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Ammar as applied to claim 1 above, and further in view of Dal Mutto (herein after Dal) (US Pub 20190108396, see IDS).
Re claim 4, the combined disclosure of Brown and Ammar as a whole disclose the method of claim 1, but fails however to explicitly disclose further comprising aligning two or more of the visible- domain camera image, the infrared-domain camera image, and the mmwave radar image.
This design is however disclosed by Dal.  Dal discloses the design further comprising aligning (Paragraphs 85, 99, 117-118) two or more of the visible- domain camera image (Paragraphs 85, 99, 117-118), the infrared-domain camera image (Paragraphs 85, 99, 117-118), and the mmwave radar image (Paragraphs 85, 99, 117-118).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the imaging processing as shown in Dal in order to allow for a user or image processor network to review the compiled evidence for the detection processing and improve the efficiency of the object detection overall.

Re claim 6, the combined disclosure of Brown, Ammar and Dal as a whole disclose the method of claim 4, Dal further discloses wherein aligning comprises using depth information (Paragraphs 85, 99, 117-118).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Dal and Ammar as applied to claim 4 above, and further in view of Nguyen (US Pub 20130106848, see IDS).
Re claim 5, the combined disclosure of Brown, Dal and Ammar as a whole disclose the method of claim 4, but fails however to explicitly disclose wherein aligning comprises edge filtering.
This design is however disclosed by Nguyen.  Nguyen discloses the design further comprising wherein aligning comprises edge filtering (Paragraphs 36-37, 82-83).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the image processing as shown in Nguyen as it would be obvious to incorporate known and understood image processing techniques to ensure that the alignment and thus the resulting detection processing is done efficiently and with expected processing outcomes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Dal and Ammar as applied to claim 1 above, and further in view of Tomioka (US Pub 20190130216, see IDS).
Re claim 7, the combined disclosure of Brown, Dal and Ammar as a whole disclose the method of claim 6, but fails however to explicitly disclose wherein the depth information is extracted from the mmwave radar image.
This design is however disclosed by Tomioka.  Tomioka discloses wherein the depth information is extracted from the mmwave radar image (Paragraphs 140, 144).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the image processing as shown in Tomioka in order to use the characteristics of the different imaging styles in order to gain any relevant information to improve the image processing and object detection processing for the design.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Ammar as applied to claim 1 above, and further in view of Pergande (US Pub 20090289830, see IDS).
Re claim 10, the combined disclosure of Brown and Ammar as a whole disclose the method of claim 1, but fails however to explicitly disclose wherein the mmwave radar image comprises reflectivity information for at least one polarization.
This design is however disclosed by Pergande.  Pergande discloses wherein the mmwave radar image (Paragraph 6) comprises reflectivity information for at least one polarization (Paragraph 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the image processing as shown in Pergende in order to use the characteristics of the different imaging styles in order to gain any relevant information to improve the image processing and object detection processing for the design.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown and Ammar as applied to claim 11 above, and further in view of Frizzell (US Pub 20180067204, see IDS).
Re claim 12, the combined disclosure of Brown and Ammar as a whole disclose the method of claim 11, but fails however to explicitly disclose wherein the antenna array is a beam steerable antenna array.
This design is however disclosed by Frizzell.  Frizzell discloses wherein the antenna array is a beam steerable antenna array (Paragraph 7-9, 71, 78).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the antenna design as shown in Frizzell in order to incorporate well known design techniques with expected performance results within the scope of the design to improve the efficiency of the object detection.

Claim 15 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Gorian and Ammar as applied to claim 14 above, and further in view of Dal Mutto (herein after Dal) (US Pub 20190108396, see IDS).
Re claim 15, the combined disclosure of Brown, Gorian and Ammar as a whole disclose the system of claim 14, but fails however to explicitly disclose further comprising aligning two or more of the visible- domain camera image, the infrared-domain camera image, and the mmwave radar image.
This design is however disclosed by Dal.  Dal discloses the design further comprising aligning (Paragraphs 85, 99, 117-118) two or more of the visible- domain camera image (Paragraphs 85, 99, 117-118), the infrared-domain camera image (Paragraphs 85, 99, 117-118), and the mmwave radar image (Paragraphs 85, 99, 117-118).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the imaging processing as shown in Dal in order to allow for a user or image processor network to review the compiled evidence for the detection processing and improve the efficiency of the object detection overall.

Re claim 16, the combined disclosure of Brown, Gorian, Ammar and Dal as a whole disclose the system of claim 15, Dal further discloses wherein aligning comprises edge filtering or using depth information (Paragraphs 85, 99, 117-118).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Dal, Gorian and Ammar as applied to claim 14 above, and further in view of Tomioka (US Pub 20190130216, see IDS).
Re claim 17, the combined disclosure of Brown, Dal and Ammar as a whole disclose the system of claim 16, but fails however to explicitly disclose wherein the depth information is extracted from the mmwave radar image.
This design is however disclosed by Tomioka.  Tomioka discloses wherein the depth information is extracted from the mmwave radar image (Paragraphs 140, 144).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the image processing as shown in Tomioka in order to use the characteristics of the different imaging styles in order to gain any relevant information to improve the image processing and object detection processing for the design.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Gorian and Ammar as applied to claim 14 above, and further in view of Pergande (US Pub 20090289830, see IDS).
Re claim 20, the combined disclosure of Brown and Ammar as a whole disclose the system of claim 14, but fails however to explicitly disclose wherein the mmwave radar image comprises reflectivity information for at least one polarization.
This design is however disclosed by Pergande.  Pergande discloses wherein the mmwave radar image (Paragraph 6) comprises reflectivity information for at least one polarization (Paragraph 6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Brown in order to incorporate the image processing as shown in Pergende in order to use the characteristics of the different imaging styles in order to gain any relevant information to improve the image processing and object detection processing for the design.

Allowable Subject Matter
Claims 2, 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 2, the prior art of record fails to anticipate or render obvious the specific group of classification claimed.  Re claim 8 and 18, the prior art fails to disclose the specific depth information processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Valdes Garcia (US Patent 11231498) – This is the parent case and with the current limitations does not at this time effect a double patenting rejection due to the differences in the claimed limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631